— Proceeding instituted in this court pursuant to subdivision 4 of section 6510 of the Education Law to annul a determination of the Commissioner of Education suspending petitioner’s license to practice medicine. The petitioner’s constitutional arguments are without substantial merit and the record contains substantial evidence to support the finding that his ability to practice medicine was impaired by a medical disability. Determination confirmed, and petition dismissed, with costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.